UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 97-50471
                                   Summary Calendar



RICHARD MANSON,
                                                                      Plaintiff-Appellant,

                                          versus

BILL SEGURA; THE AUSTIN
COMMUNITY COLLEGE
                                                                   Defendants-Appellees.


                     Appeal from the United States District Court
                         for the Western District of Texas
                                     (A-96-CV-246)

                                     March 5, 1998


Before POLITZ, Chief Judge, SMITH and DUHÉ, Circuit Judges.

PER CURIAM:*

       This matter is before the court on appeal by Richard Manson of an adverse

summary judgment in his action against Bill Segura and The Austin Community College.



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Having considered the briefs and oral arguments of counsel, and pertinent parts of the

record, and finding no reversible error, we AFFIRM.




                                          2